DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3, 4, 6 , 7, 10, 11, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsden (U.S. Patent Pub. No. 2007/0069684) in view of Dow et al. (U.S. Patent Pub. No. 2015/0303732).
In regards to claim 1, Ramsden discloses a method of charging a mobile device that has a solar cell, the method comprising:
detecting, by a proximity sensor of a charging dock, a presence of the mobile device at the charging dock (See Fig. 1, photo detector 103 detects whether the mobile device is on the charging dock by reflected light, and maps to a proximity sensor);
activating, by the charging dock in response to the detecting the presence of the mobile device, a light source of one or more light sources of the charging dock to generate a light beam for irradiating the solar cell, the solar cell being operable to convert the light beam to electrical energy for storage in a rechargeable battery of the mobile device (See Ramsden, Para 0030, 0033 and 0034; the charger has a light source 102 that projects light to solar cell 110 once the presence of the mobile device is detected);
receiving, by the charging dock in response to activating the light source, information from the mobile device indicating a characteristic of the solar cell based on placement of the solar cell in relation to the light source and charging by the charging dock in response to receiving the information (see 0038-0040, the charging dock determines the position and size of the device, which maps to information indicating the characteristic of the solar cell, and then activates the appropriate light sources from a plurality of light sources, see also 0046-0047, “When the electronic device 405 comes in close proximity with the charger 400, the communication light source 419 emits an informational message 419. This informational message 419, or photo communication, may include geometric information about the electronic 
Ramsden does not explicitly disclose determining by the charging dock in response to receiving the information, whether the mobile device is correctly placed on the charging dock or incorrectly placed on the charging dock;
Charging, by the charging dock in response to determining the mobile device is correctly placed on the charging dock, the mobile device via the one or more light sources; and indicating, by the charging dock, in response to determining the mobile device is incorrectly placed on the charging dock, to the mobile device that the mobile device is incorrectly placed on the charging dock. 
However, these steps would be obvious to a person of ordinary skill in the art at the time the invention was filed in light of Dow. Dow discloses that it is known in optical charging (See Dow, 0035 “Charging protocols and circuitry identifying charging may include inductive charging (electromagnetic induction charging), a resonance-based charging, optical charging, microwave power transmission, and any other wireless power transmission schemes”) to determine the alignment of a mobile device with a charging dock based on information transmitted from the mobile device, and when the mobile device is correctly placed on the charging dock to perform charging and when the device is incorrectly placed, having the 
Ramsden and Dow are analogous art in the field of optical wireless chargers.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the charger of Ramsden take the steps of determining alignment, and either allowing charging or indicating misalignment as disclosed by Dow for the purpose of energy efficiency as disclosed by Dow.

In regards to claim 3, the combination discloses the method of claim 1 as discussed above, and Ramsden further discloses receiving a battery signal transmitted from the mobile device to the charging dock, wherein the battery signal indicates that the rechargeable battery is fully charged (See Ramsden, 0049 “An example would be for the device 405 to transmit charging information to the charger 400, and for the charger 400 to display the charge status of the battery 417 to a user”, showing that the mobile device sends signals indicating whether or not the battery would be fully charged).
Ramsden does not explicitly disclose deactivating the light source responsive to the second signal.
However, this would be an obvious step to take in light of art like Dow, which teaches ceasing charging of a battery based on a battery being fully charged (See Dow, 0033 “If the battery 110 is fully charged, the battery recharging unit 109 may cease charging… the power link monitor 112 may disable the receipt of wireless power by the main device 107 under various circumstances such as full battery and power supplied. The communication link manager may have a similar role as the communications link manager 104 of the charging device 101”. See 
Ramsden and Dow are analogous art in the field of optical chargers.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the charger of Ramsden which receives a signal from the mobile device about whether the battery of the device is fully charged to deactivate the light source like in Dow for the purpose of both conserving power and avoiding overcharge of the battery.


In regards to claim 4, Ramsden implicitly discloses declining charging the mobile device upon determining that the characteristic is indicative that the solar cell is ineligible for charging by the charging dock (See 0047 “Where the informational message 419 includes information about the sizer or shape of the portable electronic device 405, selective light sources may be actuated. When the light source 415 includes a plurality of light sources, and when the photo detectors 416 receive the informational message 419 from the portable electronic device 405, the controller 411 illuminates a subset 420 of the light sources 415 as directed by the informational message 419” implicitly then, if the lights are turned on at the direction of the informational message to charge the solar cell based on the size and position of the device and it’s solar cell, if 

In regards to claim 6, Ramsden further discloses that the proximity sensor is configured to detect an incorrect placement by monitoring a photo generated current, voltage or photoluminescence of the solar cell (See 0030-0032; the photodetectors 103 receive reflected light, a particular color or wavelength, or shape duration of light from the device to determine if a device is correctly placed on the charging dock; this reflection/color would map to a photoluminescence as it is the emission of light off the solar cell).

In regards to claim 7, Ramsden further discloses selecting the light source from a plurality of light sources based on the characteristic (See 0039 “In some environmental situations, when an electronic device 105 is placed on the surface 101, it is desirable only to actuate those light sources that will couple light to the photovoltaic conversion device 110 in the electronic device 105”).

In regards to claim 10, Ramsden discloses a charging device comprising:
a housing (Ramsden, Fig. 1, Housing 101) configured to accommodate a mobile device (105) that has a solar cell (110);
a sensor configured to detect a presence of the mobile device at the charging device (Fig. 1, photodetectors 103/116);
one or more light sources coupled to the housing (light sources 102, 115) and configured to emit a light beam for irradiating the solar cell, the solar cell being operable to convert the light 
and a wall power adaptor configured to convert wall power to an electrical voltage supplied to the light source (adaptor 104);
and a control circuit (Controller 111/411) communicatively coupled with the sensor and the one or more light sources and configured to:
activate, in response to the sensor detecting the presence of the mobile device, a light source of the one or more light sources (See Ramsden, Para 0030, 0033 and 0034; the charger has a light source 102 that projects light to solar cell 110 once the presence of the mobile device is detected); receive, in response to the light source being activated, information from the mobile device indicating a characteristic of the solar cell based on the placement of the solar cell in relation to the light source, and charging the mobile device via the one or more light sources (see 0038-0040, the charging dock determines the position and size of the device, which maps to information indicating the characteristic of the solar cell, and then activates the appropriate light sources from a plurality of light sources, see also 0046-0047, “When the electronic device 405 comes in close proximity with the charger 400, the communication light source 419 emits an informational message 419. This informational message 419, or photo communication, may include geometric information about the electronic device 405. When any of the photo detectors 416 receives the informational message 419 from the portable electronic device 405, the 
Ramsden does not explicitly disclose that the controller is configured to determine, whether the mobile device is correctly placed on the charging dock or incorrectly placed on the charging dock;
 and either charging, by the charging dock in response to determining the mobile device is correctly placed on the charging dock, the mobile device via the one or more light sources; and indicating, by the charging dock, in response to determining the mobile device is incorrectly placed on the charging dock, to the mobile device that the mobile device is incorrectly placed on the charging dock. 
However, this would be an obvious modification of the controller in Ramsden to a person of ordinary skill in the art at the time the invention was filed in light of Dow. Dow discloses that it is known in optical charging (See Dow, 0035 “Charging protocols and circuitry identifying charging may include inductive charging (electromagnetic induction charging), a resonance-based charging, optical charging, microwave power transmission, and any other wireless power transmission schemes”) to determine the alignment of a mobile device with a charging dock based on information transmitted from the mobile device, and when the mobile device is correctly placed on the charging dock to perform charging and when the device is incorrectly placed, having the charging dock indicate to the device about this misalignment (See Dow, 0053 


In regards to claim 11, Ramsden further discloses the light beam comprises a mixture of infrared light and visible light (See 0026 “”Not that this light source 102 can include a plurality of light sources 115 disposed across the surface 101 of the charger 100. Examples of suitable light sources include conventional light bulbs, light emitting diodes, lasers, laser diodes, infrared lamps, ultraviolet lamps, and combinations or equivalents of”).

In regards to claim 13, Ramsden further discloses  the sensor further configured to detect decoupling of the mobile device with the housing; and the control circuit is further configured to turn off the light source responsive to a signal sent from the sensor (See 0028-0034; placing the charger on top of the photodetectors cause the photodetectors to send a signal to the controller to turn the light sources on; and removing the device would have the controller turn the light source back off and return to a periodic flash).

In regards to claim 18, Ramsden discloses an embodiment where the charger has a network interface operable to communicate with the mobile device via a wireless network (See 0046-0047, photo detectors 416 map to a network interface, as they communicate with the mobile device via a wireless network, i.e. light).  Dow additionally discloses it is known to have .


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramsden (U.S. Patent Pub. No. 2007/0069684) in view of Dow et al. (U.S. Patent Pub. No. 2015/0303732) as applied to claim 1 above, and further in view of Tsang (U.S. Patent Pub. No. 2014/0132201).
In regards to claim 8, the combination discloses the method of claim 1 as discussed above.
Ramsden does not disclose sending a signal from the charging dock to the mobile device regarding characteristics of the light beam, wherein the signal is emitted from the light source and is encoded as a sequence of light pulses in a binary form.
However, Tseng discloses an optical charger configured to send a signal from the charging dock to the mobile device regarding characteristics of the light beam, wherein the signal is emitted from the light source (See Tseng, 0063 “The charger component 500 can include a communicator component 502 that can be used to communicate (e.g. emit, transmit, receive) information, waves etc. between the charger component 500 and other components (e.g., electronic device and/or associated solar cell component.) The information or waves can include, for example, optical waves;, information requests (.e.g. a request for information regarding the characteristics associated with the electronic device or its solar cell component); captured, 
Ramsden and Tseng are analogous art in the field of optical chargers.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the optical charger of Ramsden have the light communicator of Tseng for the purpose of allowing the charger to communicate with the device to better facilitate charging between the device and the charger.  It further would have been obvious to have the signal encoded as a sequence of light pulses in a binary form, as this is a form of optical communication already disclosed in Ramsden (See Ramsden, 0046, “the electronic device 405 is equipped with a communication light source 418 capable of transmitting informational messages 419 through pulses of light” – this is inherently a binary form of communication based on whether the light is on or off).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramsden (U.S. Patent Pub. No. 2007/0069684) in view of Dow et al. (U.S. Patent Pub. No.  as applied to claim 8 above, and further in view of Wyrwas et al. (U.S. Patent Pub. No. 2015/0280488).

In regards to claim 9, the combination discloses the method of claim 8 as discussed above, and Ramsden further discloses that the light source comprises a light emitting diode (LED) material (See Ramsden, 0026 “Examples of suitable light sources include… light emitting diodes”). 
The combination does not explicitly disclose that the solar cell also comprises the LED material.
However, Wyrwas discloses it is known to have the light source and the solar cell comprise the same material (See Wyrwas, 0035 “Different photovoltaic cells may comprise materials that have different corresponding bandgaps.  Accordingly, in some embodiments, efficiency energy transfer may occur when the light source 114 and the photovoltaic cell 118 are made of the same material).
Ramsden and Wyrwas are analogous art in the field of optical chargers.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the solar cell of Ramsden comprised as the same material as its LED light source light in Wyrwas for the purpose of increasing the efficiency of energy transfer, as disclosed by Wyrwas.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramsden (U.S. Patent Pub. No. 2007/0069684) in view of Dow et al. (U.S. Patent Pub. No. 2015/0303732) as applied to claim 1 above, and further in view of Wyrwas et al. (U.S. Patent Pub. No. 2015/0280488).
In regards to claim 12, the combination discloses the charging device of claim 10 as discussed above, and Ramsden further discloses that the light source comprises a light emitting diode (See again 0026).
Ramsden does not disclose that the LED is a GaAs-based LED and the solar cell is a GaAs solar cell.
Wyrwas discloses an optical charger for a photovoltaic cell in a mobile device where the solar cell comprises a GaAs photovoltaic cell (See Wyrwas 0036 “In some embodiments, the photovoltaic cell may comprise a thin film gallium arsenide (GaAs) photovoltaic cell” and further discloses that the light source be made of the same material as the photovoltaic cell (See 0035).
Ramsden and Wyrwas are analogous art in the field of optical chargers.  It would have been obvious to  a person of ordinary skill in the art at the time the invention was filed to have the LED and solar cell of Ramsden be made of GaAs like in Wyrwas to “enable a small form factor, light weight, flexibility and high efficiency” as disclosed by Wyrwas (See 0036).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramsden (U.S. Patent Pub. No. 2007/0069684) in view of Dow et al. (U.S. Patent Pub. No. 2015/0303732) and Wyrwas et al. (U.S. Patent Pub. No. 2015/0280488) as applied to claim 12 above, and further in view of Tsang (U.S. Patent Pub. No. 2014/0132201).
In regards to claim 14, the combination discloses the device of claim 12, as discussed above.
The combination does not disclose communication logic coupled to the GsAs-based LEDs and configured to enable the GaAs-based LEDs to transmit a communication light signal 
However, Tseng discloses an optical charger configured to send a signal from the charging dock to the mobile device regarding characteristics of the light beam, wherein the signal is emitted from the light source (See Tseng, 0063 “The charger component 500 can include a communicator component 502 that can be used to communicate (e.g. emit, transmit, receive) information, waves etc. between the charger component 500 and other components (e.g., electronic device and/or associated solar cell component.) The information or waves can include, for example, optical waves;, information requests (.e.g. a request for information regarding the characteristics associated with the electronic device or its solar cell component); captured, detected, or obtained information (e.g. image or other information representative of the electronic device or its solar cell component); a charging indicator that can indicate the electronic device is oriented properly in relation to the charger substrate component and/or is charging; a no-connection indicator that can indicate that the electronic device is not oriented properly in relation to the charger substrate component 510 and/or is not charging; etc.” , see also 0066 which discloses that some of the characteristics of charging include identifying a wavelength effective for the electronic device and controlling the illumination and/or wavelength of light to match the electronic device; so here the communicator can communicate with optical waves, which are light, through the light source 514, and can provide information about whether the light beam is connecting with and charging the solar cell, which can include wavelength information).
Ramsden and Tseng are analogous art in the field of optical chargers.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the 

In regards to claim 15, Ramsden further discloses that the light source comprises a plurality of additional light sources, wherein the control logic is configured to selectively turn on one or more light sources based on a communication with the mobile device (See 0046-0047, the communications can include information about the geometric information about the device and solar cell, and the controller illuminates a subset of the light sources as directed by the communications).

In regards to claim 16, Tseng further discloses that the communication comprises information regarding a product module of the mobile device, a type of the solar cell, a rechargeable battery usage status, an output light intensity from the light source or a requested charging power for the mobile device (See Tseng, 0063 “The charger component 500 can include a communicator component 502 that can be used to communicate (e.g. emit, transmit, receive) information, waves etc. between the charger component 500 and other components (e.g., electronic device and/or associated solar cell component.) The information or waves can include, for example, optical waves; information requests (.e.g. a request for information regarding the 

In regards to claim 17, Ramsden further discloses an indicator coupled to the control logic and configured to send an indication to users regarding a charging process status (See Ramsden, 0049 “An example would be for the device 405 to transmit charging information to the charger 400, and for the charger 400 to display the charge status of the battery 417 to a user”).

Response to Arguments
Applicant’s arguments, filed 01/19/2021, with respect to the rejection(s) of claim(s) 1 and 10 under §102  in light of Ramsden have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ramsden and Dow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578.  The examiner can normally be reached on M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




MND
09/17/2021
/MICHAEL N DIBENEDETTO/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 24, 2021